Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 1 of 12 PageID 614



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE FARM FIRE
AND CASUALTY COMPANY,

        Plaintiffs,                                CASE NO: 6:19-cv-1837-CEM-LRH

v.

ADVANTACARE OF FLORIDA, LLC,
CRN RECEIVABLE MANAGEMENT
LLC, ADVANTACARE MULTISPECIALTY
GROUP, LLC,
KERRIANN FITZPATRICK, f/k/a
KERRIANN HERZOG,
JOHN MANCUSO,
KENNETH HOWE, and
FRANK SEVERIANO ALVAREZ JR.,
M.D.,
      Defendants.
_________________________________________/

      DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS STATE FARM
     MUTUAL AUTOMOBILE INSURANCE COMPANY AND STATE FARM FIRE AND
     CASUALTY COMPANY’S MOTION FOR ENTRY OF A CONFIDENTIALITY AND
        PROTECTIVE ORDER AND INCORPORATED MEMORANDUM OF LAW

        Defendants    CRN   RECEIVABLE        MANAGEMENT          LLC;    ADVANTACARE

MULTISPECIALTY GROUP, LLC; KERRIANN FITZPATRICK, f/k/a KERRIANN

HERZOG; JOHN MANCUSO; and KENNETH HOWE, pursuant to Local Rule 3.01(b), hereby

file Defendants’ opposition to Plaintiffs State Farm Mutual Automobile Insurance Company and

State Farm Fire and Casualty Company’s Motion for Entry of a Confidentiality and Protective

Order and Incorporated Memorandum of Law (Doc. 57), and further state:



                                             I. BACKGROUND
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 2 of 12 PageID 615



         The parties have been engaging in good faith discussions regarding the possibility of

entering a Confidentiality agreement since January 30, 2020. While Defendants were initially

amenable to entering an agreement, Plaintiffs would not agree to reasonable changes proposed

by Defendants. See Defendants’ proposed changes to Plaintiffs’ confidentiality order attached as

Exhibit A. Defendants informed Plaintiffs that they would not agree to very specific terms of the

agreement proposed by Plaintiff. The same terms have been included in the proposed order

submitted to this court as Exhibit A to Plaintiffs’ motion for entry of a confidentiality and

protective order (hereinafter “Plaintiffs’ Proposed Confidentiality Order”). In addition to the

Defendants not seeking a Confidentiality Agreement at this time, the specific terms Defendant

will not agree to are included in Paragraph 10 and 14 1 of Plaintiffs’ Proposed Confidentiality

Order. Paragraph 10 states:


                  Subpoenas: In the event any Party, person or entity in possession,
                  custody or control of any Confidential Information receives a
                  subpoena or order to produce such information, then the Party,
                  person, or entity shall promptly provide written notice to the
                  attorneys of record for the Party who designated the document,
                  information or item as Confidential and shall furnish those
                  attorneys of record with a copy of said subpoena or order, unless
                  the Party is instructed by a court or law enforcement that it may
                  not provide such notice. Where possible, at least ten (10) days’
                  notice before production or other disclosure shall be given. If the
                  Party claiming confidentiality makes a motion to quash or to
                  modify the subpoena or order, then the Party, person or entity
                  receiving the subpoena or order shall comply with applicable law
                  or the order of the court having jurisdiction over such subpoena,
                  order or motion. If no such motion is made, despite a reasonable
                  opportunity to do so, the Party, person or entity receiving the
                  subpoena or order is entitled to comply with it.

The relevant portion of Paragraph 14 states:


1
  Plaintiffs refer to paragraphs 9 and 13 of the confidentiality agreement that they originally proposed to Defendants.
Because Plaintiffs are moving for entry of their proposed Confidentiality and Protective Order attached as Exhibit A
to their motion, Defendants will reference the terms as represented and enumerated in Plaintiffs’ Exhibit A.
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 3 of 12 PageID 616



               Miscellaneous. Entering into or otherwise complying with this
               Order or producing or receiving Confidential Information shall not:
                        [. . .]
                        b. Require State Farm Mutual Automobile Insurance
               Company or State Farm Fire and Casualty Company (the “State
               Farm Plaintiffs”) to destroy any documents, with the exception of
               medical records produced by the Defendants in this Action, that
               the State Farm Plaintiffs are otherwise required to maintain
               pursuant to applicable insurance regulations, including antifraud
               regulations; any evidentiary hold orders in connection with other
               litigation; statutory requirements, including applicable statutes of
               limitations; and the State Farm Plaintiffs’ regular business
               practices for destruction of documents; and
                        c. Prohibit, restrict, or require an authorization for the
               retention, use, or disclosure of nonpublic medical information and
               records by the State Farm Plaintiffs as authorized or as reasonably
               required by federal or state law or regulation, or court order or rule.

       State Farm misstates Defendants’ position. Defendants would not agree to an order in

which State Farm was not required to notify Defendants of a subpoena immediately. Defendants

also hoped to include terms requiring Plaintiffs to move to quash any hypothetical subpoena on

the basis of the protective order and otherwise defend against disclosure of documents produced

during discovery.

       Additionally, Defendants informed Plaintiffs that a separate HIPAA Qualified Protective

Order might be needed to insure compliance as a “covered entity” under HIPAA. Plaintiffs

would not agree to two separate orders and instead attempted to include protected patient health

information under the “confidential” designation under its proposed order.


                                           II. LEGAL BACKGROUND


       The Federal Rules of Civil Procedure allow the issuance of a protective order if “good

cause” is shown. Fed. R. Civ. P. 26(c). A “district court must articulate its reasons for granting a

protective order sufficient for appellate review.” In re Alexander Grant Litigation, 820 F.2d 352,
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 4 of 12 PageID 617



355 (1987). In addition to requiring good cause, the 11th Circuit has also required the district

court to balance the interests of the parties. Farnsworth v. Procter & Gamble, 758 F.2d 1545

(11th Cir. 1985) (citing in In re Alexander Grant Litigation, 820 F.2d at 356)).

       An “umbrella” protective order is warranted where (1) the complexity of the litigation

renders a document-by-document review of discovery materials impracticable; and (2) the

parties consent to the order. In re Alexander Grant & Co. Litig., 820 F.2d. at 357. “Protective

orders must be precisely drawn.” Lockheed Martin Corp. v. Boeing Co., No. 6:03-cv-796-Orl-

28KRS, 2005 U.S. Dist. LEXIS 44820, at *5 (M.D. Fla. 2005) (citing In re Alexander Grant &

Co. Litigation, 820 F.2d at 356).

       When determining good cause, courts may balance the interests of the parties and

consider the likelihood and severity of the perceived harm. In re Alexander Grant & Co. Litig.,

820 F.2d 352, 356. Courts consider four factors: “[1] the severity and the likelihood of the

perceived harm; [2] the precision with which the order is drawn; [3] the availability of a less

onerous alternative; and [4] the duration of the order.” Id.; see also, Coe v. Beverstein, No. 12-

81290, 2013 U.S. Dist. LEXIS 195319, at *2 (S.D. Fla. 2013).

        “The party seeking entry of a confidentiality or protective order bears the burden of

showing its necessity, and this burden requires a ‘particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.’” Rubenstein Law, P.A. v. Friedman

Law Assocs., No: 8:16-cv-1511-T-36JSS, 2017 U.S. Dist. LEXIS 11240, *4-5 (M.D. Fla. 2017)

(citing Ekokotu v. Fed. Express Corp., 408 F. App’x 331, 336 (11th Cir. 2011)). Trade secrets

and other confidential information is only entitled to protection when disclosure would result in a

“specified harm.” Lockheed Martin Corp. v. Boeing Co., No. 6:03CV796 ORL28KRS, 2005

U.S. Dist. LEXIS 44820, (M.D. Fla. Jan. 26, 2005).
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 5 of 12 PageID 618



                                                  III. ARGUMENT


       The order proposed by Plaintiffs fails the Eleventh Circuit’s test for an “umbrella”

protective order. Plaintiffs are not entitled to an umbrella confidentiality order of this nature

without the consent of Defendants. The purpose of an agreed confidentiality order is to facilitate

discovery by protecting documents from disclosure or use outside of specific litigation. Express

prohibitions on disclosure or use of documents designated as “confidential” outside of the

specific litigation are nearly universal in “umbrella” or “blanket” protective orders regarding

confidentiality (hereinafter referred to as “Umbrella Confidentiality Orders”). Also nearly

universal in these orders are the requirement that all documents designated as confidential be

returned or destroyed at the conclusion of the specific litigation. The terms that Plaintiffs require

would eviscerate the “protective” nature and purpose of any Umbrella Confidentiality Order or

similar agreement.

       Litigation can move forward without a protective order or confidentiality agreement, and

Plaintiff can compel Defendant where they reach an impasse about what information is entitled

to protection under the law. Plaintiffs cite no law supporting their demand for, save one single

agreed confidentiality order, which was endorsed by the court.

       A. State Farm’s Motion and Proposed Order Fails the 11th Circuit Test

       “In order to preserve the confidentiality of sensitive materials, a district court may

regulate access to the information by issuing a protective order pursuant to Rule 26(c).” In re

Alexander Grant & Co. Litig., 820 F.2d 352, 355 (11th Cir. 1987)(citing Seattle Times Co. v.

Rhinehart, 467 U.S. 20, 36 (1984)). The Eleventh Circuit upholds standard Umbrella

Confidentiality Orders “in complex litigation where document-by-document review of discovery

materials would be [im]practicable.” Id.       at 354, 357 (approving an umbrella order as to
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 6 of 12 PageID 619



“discovery materials compiled in a series of complex securities actions consolidated for

discovery purposes”); see also McCarthy v. Barnett Bank of Polk County, 876 F.2d 89, 92 (11th

Cir. 1989) (approving an umbrella order where the “case involve[d] allegations of violations of

federal security laws and RICO and discovery . . . delved into the financial affairs of 139

plaintiffs”). In addition, the Eleventh Circuit, in upholding umbrella protective orders, has

required that “the parties consent to the order.” In re Alexander Grant & Co. Litigation, 820 F.2d

at 357.

          Defendant has not consented to Plaintiffs’ Proposed Confidentiality Order. Where the

parties do not agree, rather than “tackling challenges to a document’s confidential classification

on the back end,” the party moving for the protective order must show “good cause” for deeming

confidential the “generalized categories” of information. See West v. Verizon Servs. Corp., No.

8:08-CV-1325-T-33MAP, 2010 WL 11483193, at *1 (M.D. Fla. Aug. 2, 2010)(denying party’s

contested motion for an “umbrella” protective order where party asserted “in a conclusory

fashion” that discovery would implicate its customer relations, customer inquiries about its

services, its business methods and strategy for addressing its customer-services needs, and its

technology used in addressing customer concerns, its business relationship with a defendant, and

its practice and policy regarding the outsourcing of customer service network). Plaintiff has not

articulated good cause for protecting the generalized category of “information that is confidential

and/or sensitive in nature.”


   B. Standard Umbrella Orders Do Not Include These Terms

          Standard Umbrella Confidentiality Orders do not include terms similar to Paragraphs 10

and 14 of Plaintiffs’ Proposed Confidentiality Order. Typical Umbrella Confidentiality Order

require 1) complete prohibition on use of confidential material for any reason outside of the
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 7 of 12 PageID 620



lawsuit; 2) return or destruction of all confidential material produced during discovery, with no

exception at the termination of the action; and 3) immediate notice of a subpoena served on a

party for production of confidential material received during discovery. See e.g., D’Aprile v.

Unum Life Ins. Co. of America, No. 2:09-CV-270, 2010 WL 3788271 (M.D. Fla. April 1,

2010)(ECF #46, ¶¶ 9, 14) (prohibiting use of confidential material for any other litigation,

requiring immediate notice of subpoenas, assistance of obtaining appropriate protection, return

of all confidential material produced, including copies, notes, summaries, renderings,

photographs, recordings, and reproductions of every kind within 20 day of termination of the

action, without exception)(emphasis added)(attached as Exhibit B); McDonld v.Cooper Tire &

Rubber Co, No. 801CV1306T27TGW, 2005 WL 3372855 (M.D. Fla. May 2, 2002)(ECF

#41)(attached as Exhibit C); see also Manual for Complex Litigation, Fourth Edition (Sample

Order attached as Exhibit D).

       Plaintiffs do not cite a single example of a protective order that contains Plaintiffs’ terms

and was entered without the agreement of the parties. In Gov’t Employees Ins. Co. v. Clear

Vision Windshield Repair, L.L.C., the entered confidentiality order does not include any terms

analogous to the two terms at issue here. No. 616CV2077ORL28TBS (M.D. Fla. Apr. 24, 2017)

(ECF Doc. 73)(attached as Exhibit E). In fact, the court specifically required that unless the

parties agreed otherwise, “all material produced and designated as ‘CONFIDENTIAL’ shall be

returned to the producing party.” Id. at ¶ 12 (“[t]he parties may agree to terms under which

counsel for a party may retain certain ‘CONFIDENTIAL’ information in strict confidence to

comply with governing laws or for other good cause shown. In no event, [sic] may any party or

their counsel use ‘CONFIDENTIAL’ information obtained in this litigation in any subsequent

lawsuit or proceeding.”)(emphasis added); see also Gov’t Employees Ins. Co. v. Clear Vision
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 8 of 12 PageID 621



Windshield Repair, L.L.C., No. 616CV2077ORL28TBS, 2017 WL 1438426 (M.D. Fla. Apr. 24,

2017).

         In Promenades Mall (E&A), LLC v. Allstate Ins. Co., the Confidentiality Order imposed

by the court was in response to a motion to compel production of documents, not on the motion

of any party. No. 208CV475FTM29SPC, 2009 WL 10670070, at *5 (M.D. Fla. May 11, 2009).

The parties did not agree on terms. Id. The terms of the “Protective Order of Confidentiality”

entered by the court prohibited retention or use confidential material outside of the lawsuit for

any reason, requiring the return of “all confidential material produced, including all copies notes,

summaries, renderings, photographs, recordings, and reproductions of every kind.” Promenades

Mall (E&A), LLC v. Allstate Ins. Co., No. 208CV475FTM29SPC (M.D. Fla. May 11, 2009)

(ECF #53 ¶¶ 9, 14.)(attached as Exhibit F). The terms governing a party’s response to subpoenas

in Allstate Ins. Co was starkly different from the terms proposed by State Farm: “[i]f any

subpoenas, request for production, or other forms of discovery in connection with other litigation

are served on any party to this litigation are served on any party to this protective order, that

party will immediately notify the Defendant’s Counsel of record, provide Defendant’s Counsel

of record with a copy of the subpoena, etc., and will consent to and assist in obtaining an order

from the appropriate court protecting the confidential material from being disseminated outside

the scope of this Protective Order.” See Id. at ¶9 (ECF #53). Additionally, the temporal scope of

the order requiring the return of confidential material, which is a factor under In re Alexander

Grant, & Co. Litig., 820 F.2d at 356, necessarily limits the possibility of the subpoena becoming

an issue.

         The only case cited including similar subpoena terms was an agreed order in a different

district. See State Farm Mut. Auto. Ins. Co. v. Health & Wellness Servs., Inc., No. 18-23125-
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 9 of 12 PageID 622



CIV, ECF No. 118 (S.D. Fla. Jan. 31, 2020)(Order attached as Exhibit G). The fact that a party in

another case imprudently agreed to atypical and inconsistent terms has no bearing on this case.

The court in Health & Wellness Servs. did not even issue an accompanying order; the court

simply signed and docketed State Farm’s proposed order. Id.

   C. A Confidentiality Order is Unnecessary at this Time

   Plaintiffs may obtain discovery of non-privileged matter that is relevant to any claim or

defense and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Where a party asserts

privilege over and withholds otherwise discoverable information the party may expressly make

the claim and produce a privilege log describing the nature of the information. Fed. R. Civ. P.

26(b)(5). “The party seeking entry of a confidentiality or protective order bears the burden of

showing its necessity, and this burden requires a ‘particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.’” Ekokotu v. Fed. Express Corp., 408

F. App’x 331, 336 (11th Cir. 2011) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3

(5th Cir. 1978)). Defendants have made no argument that the redaction of privileged information

and production of a privilege log will be too burdensome. Plaintiffs have made no argument that

any exceptional amount of confidential information, other than HIPAA information, falls within

the scope of discovery. They seek an overbroad, unnecessary order that would have Defendants

violate the requirements of HIPAA and patients privacy by requiring the disclosure of facially

irrelevant information (i.e. health information of patients who are not insured by Plaintiffs, or

information related to treatment of Plaintiffs patients after exhaustion of their auto insurance

policy).

   D. Plaintiffs’ Proposed Confidentiality Order Fails to Meet HIPAA Requirements
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 10 of 12 PageID 623



      Plaintiffs enumerate “personally identifiable information of certain patients” as the only

 example of information that is “confidential and/or sensitive in nature” under Plaintiffs’

 Proposed Confidentiality Order. As Defendant has made Plaintiffs aware, Defendant

 Advantacare MSG is a “covered entity” under the Health Insurance Portability and

 Accountability Act (“HIPAA”). See 45 C.F.R. § 160.103. Under 45 C.F.R. § 164.512, a HIPAA

 qualified protective order must a) prohibit the parties from using or disclosing the protected

 health information for any purpose other than the litigation or proceeding for which such

 information was requested and b) require the return to the covered entity or destruction of

 the protected health information (including all copies made) at the end of the litigation or

 proceeding. Plaintiffs’ sloppy attempt to lump the protections for protected health information

 into Plaintiffs’ Proposed Confidentiality Order would put Defendant Advantacare MSG in

 violation of its HIPAA obligations. Assuming arguendo a HIPAA Confidentiality Order becomes

 necessary, such an order would not entitle Plaintiff to obtain any more information than is

 required for the needs of the case. Accordingly, redactions would still be required for any

 HIPAA information outside the scope of the issues herein. I.E. healthcare services rendered after

 exhaustion of the policy benefits, for treatment outside the scope of the benefits as well as

 information concerning patients with insurance coverage other than Plaintiffs. The terms

 proposed by Plaintiff are diametrically opposed to the HIPAA requirements.

        While Defendants believe that a HIPAA qualified protective order may be necessary to

 facilitate discovery in this case, ultimately Plaintiff has not met the burden of showing that there

 is good cause to enter an Umbrella Protective Order here.
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 11 of 12 PageID 624




 II. CONCLUSION

    Plaintiffs have failed to meet their burden of establishing good cause for an Umbrella

 Confidentiality Order. Further, there is no reason to carve out exceptions to the standard

 prohibition on outside use and mandatory return terms. Plaintiffs has cited no law that requires or

 expressly allows Plaintiffs to retain confidential information received during discovery.

 Defendants have been reasonable in their refusal to agree to such atypical, senseless terms. The

 standardization of such terms would create a perverse incentive for insurers engaging in fishing

 expeditions and regulating agencies, particularly when combined with the subpoena terms

 requested by Plaintiffs. Ordinarily, an enforcement agency would not be able to obtain a litigants

 confidential business information without providing notice to the litigant. This type of order and

 interpretation of whatever vague law Plaintiffs suspect requires retention of documents received

 in discovery would undermine Rule 26(c) of the rules of Federal Procedure, which grants the

 Court the power to protect confidential information. Fed. R. Civ. P. 26(c).

    If the Court finds there is good cause to enter a protective order regarding confidentiality in

 this case, in order to facilitate discovery in light of the potential exchange of confidential and

 sensitive information, Defendants request that they be provided the opportunity to submit a

 proposed order. A qualified protective order under HIPAA requires that the information will not

 be used for any purpose other than the litigation for which the information was requested. Any

 order entered regarding HIPAA protected information should specifically provide for the

 redaction of information beyond what is required for the response, including but not limited to:

 health care services rendered to Plaintiffs’ insureds that were not related to claims for

 reimbursement under the automobile insurance policies related to the instant lawsuit; health care

 services provided to State Farm Insureds after the exhaustion of benefits due pursuant to the
Case 6:19-cv-01837-CEM-LRH Document 58 Filed 04/30/20 Page 12 of 12 PageID 625



 policy of insurance; and health care services rendered to patients that are not State Farm Insureds

 whose care claims payment is the subject of this lawsuit as well as other similar protected

 information. Further, any order governing disclosure of HIPAA protected information must

 require that all copies of the information be returned or destroyed at the end of litigation. There is

 no reason to carve out exceptions at this juncture. If Plaintiffs believe there is information or

 documents it must retain, it can request modification at that time.

    WHEREFORE, for the foregoing reasons, Defendants request that this honorable Court

 denies Plaintiffs’ motion for a Confidentiality and Protective Order in full, or alternatively

 provide Defendants’ the opportunity to submit a proposed orders governing confidential

 information.

                                                       Respectfully submitted,

                                                       ROSENBERG LAW, P.A.

                                                       __s/Bruce S. Rosenberg__
                                                       BRUCE S. ROSENBERG
                                                       Florida Bar No. 994782
                                                       rosenberg@rosenberglawpa.com
                                                       ALEXIS ROSENBERG
                                                       Florida Bar No. 335400
                                                       arosenberg@rosenberglawpa.com
                                                       6950 Cypress Road, Suite 107
                                                       Plantation, Florida 33317
                                                       (954) 790-6100
                                                       service@rosenberglawpa.com

                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on the 30th day of April 2020, the foregoing document is being
   served on all counsel of record, via transmission of Notices of Electronic Filing generated by
                                              CM/ECF.

                                                               s/Alexis Rosenberg___
                                                               Alexis Rosenberg, Esq.
